FILED
                              NOT FOR PUBLICATION                           SEP 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



TOMASA NEGRETE DE ALDACO,                         No. 05-75232

               Petitioner,                        Agency No. A034-602-755

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Tomasa Negrete De Aldaco, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s (“IJ”) deportation order. Our jurisdiction is governed by

8 U.S.C. § 1252. We dismiss the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to consider Negrete De Aldaco’s contentions that the IJ

violated her due process rights in denying her request for relief under former

section 212(c), 8 U.S.C. § 1182(c) (repealed 1996), because she failed to exhaust

them before the agency. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004)

(generally requiring exhaustion of claims before the agency).

      We also lack jurisdiction to review Negrete De Alco’s contentions

challenging the discretionary denial of her request for section 212(c) relief. See

8 U.S.C. § 1252(a)(2)(B); Palma-Rojas v. INS, 244 F.3d 1191, 1192 (9th Cir.

2001) (per curiam).

      PETITION FOR REVIEW DISMISSED.




                                          2                                      05-75232